DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 36 is newly added. Claims 16-36 are pending examination as below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140322631 (Klose-Schubert, already of record).
	Klose-Schubert discloses metal oxide catalysts for use as anode catalysts in PEM water electrolysis comprising iridium oxide and a high surface area inorganic oxide such as tin dioxide, having a BET surface area in the range of 30 to 200 m.sup.2/g, wherein the tin oxide is present in a quantity in the range of 25 to 70 wt.% based on the total weight of the catalyst and wherein the electrical conductivity of the catalyst 0.01 S/cm (Abstract).
With respect to Ir wt% and BET ranges disclosed as stated in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists”. (See also In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)). Therefore it would have been obvious for the person of the ordinary skill in the art to select any portion of the range, including the claimed range, from the overlapping range 
Furthermore with respect to claims 29-32 and 36, is noted that these claims are product-by-process claims. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since the catalyst of Klose-Schubert is similar to that of the Applicant’s, Applicant’s process is not given a patentable weight.

Claim 16-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4513102 (Hutchings).
Hutchings discloses a catalytic powder for coating an anode consisting essentially of 2-45 mol % of RuO2, 2-45 mol % of IrO2 and 10-96 mol % of SnO2 with the specific surface area can be 10 to 100 M.sup.2 /g (Abstract, Col 3: ln 42 to col 4: ln 2). The examiner notes that in a mixture the surface of SnO2 is at least partially coated with RuO2 or IrO2. 
With respect to Ir or Ru wt% and BET ranges disclosed as stated in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), “in the case where the claimed ranges “overlap or lie In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)). Therefore it would have been obvious for the person of the ordinary skill in the art to select any portion of the range, including the claimed range, from the overlapping range disclosed in the prior art reference because the prior art reference finds that the prior art composition in the prior art composition in the entire disclosed range has a suitable utility. 
	Additionally, with respect to electrical conductivity, the examiner notes that the courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Furthermore with respect to claims 29-32 and 36, is noted that these claims are product-by-process claims. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since .

Response to Arguments
Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive. 
	The Applicant has recited sections of specifications from page 6, line 7, to page 7, line 5 and page 14, lines 5-24 and has underlined phrases in these passages. The Applicant has further argued that based on the data provided on Table and Figure 1, it can be concluded that the tin oxide carrier particles of the present invention are at least partially coated by an Ir/Ru oxide film. The Applicant has further argued that Klose-Schubert or Hutchings does not refer to tin oxide carrier particles that are at least partially coated by an Ir/Ru oxide film as required by the present invention, but rather favor manufacturing conditions, which result in Ir/Ru oxide particles, which are spread over the support surface. Without conceding to the arguments, the examiner notes that the Applicant is interpreting limitation “partially coated” in claim 16 narrowly to mean a layer of iridium oxide covering tin oxide particles as shown in Figure 1. However, in a mixture of particles the surface of one particle such is at least partially coated with other particles. The examiner suggests that the Applicant amends the claims so that each catalyst particle comprises a tin oxide particle coated by a noble metal oxide layer to overcome teachings of Klose-Schubert or Hutchings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LADAN MOHADDES whose telephone number is (571)270-7742.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LADAN . MOHADDES
Primary Examiner
Art Unit 1726



/LADAN MOHADDES/Primary Examiner, Art Unit 1722